
	
		II
		112th CONGRESS
		1st Session
		S. 700
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Ms. Klobuchar (for
			 herself, Mr. Moran,
			 Ms. Stabenow, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the treatment of certain farming business machinery and equipment as
		  5-year property for purposes of depreciation.
	
	
		1.Certain farming business
			 machinery and equipment treated as 5-year property
			(a)In
			 generalClause (vii) of section 168(e)(3)(B) of the Internal
			 Revenue Code of 1986 is amended by striking , and which is placed in
			 service before January 1, 2010.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			
